—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered September 16, 1992, convicting him of arson in the third degree and assault in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the jury’s verdict was against the weight of the evidence is without merit. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be dis*716turbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Miller, Ritter and Goldstein, JJ., concur.